Citation Nr: 1632422	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  13-34 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an anxiety disorder.

2.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1976 to September 1980.

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

A claim for service connection includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  However, a claim based on a diagnosis that was not considered in a previous decision is a new claim.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  When new diagnoses are involved, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337).

In the instant case, service connection for anxiety was denied in a prior final decision.  Subsequent treatment records included distinct diagnoses of anxiety disorder and PTSD.  The Veteran's current claim was styled as one for service connection for PTSD only; however, the claim encompasses all psychiatric disabilities regardless of how he described his claim.  Clemons.

This appeal was processes using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems.

The claim for service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required. 


FINDINGS OF FACT

1.  In a decision issued in August 1990, the RO denied service connection for an anxiety disorder; although he submitted a timely notice of disagreement he did not respond to a statement of the case and his appeal was closed.
 
2.  Evidence added to the record since the final August 1990 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection.


CONCLUSIONS OF LAW

1.  The August 1990 rating decision that denied the Veteran's claim of entitlement to service connection for an anxiety disorder is final.  38 U.S.C.A. § 7105 (West 2014) (formerly 38 U.S.C. § 4005 (c) (1988)); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).
 
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an anxiety disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating decisions become final if a notice of disagreement is not received within one year of notice of the decision.  38 U.S.C.A. § 7105(c).  The agency of original jurisdiction may close an appeal for failure to timely respond to a statement of the case.  38 C.F.R. § 19.32.  Substantive appeals must be filed within 60 days of the issuance of a statement of the case or within the remainder of the one year period after notice of the decision on appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b) (2015).  The filing of a substantive appeal is not a jurisdictional requirement, and VA may waive the filing of a substantive appeal; for instance by taking actions indicating that it has recognized an issue as being on appeal without a substantive appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In making such a determination, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the August 1990 rating decision, the AOJ considered the Veteran's service treatment records and a May 1990 VA examination before denying service connection for an anxiety disorder.  The AOJ found that the Veteran's service medical record showed no complaint of, or treatment for, a "neurosis or psychosis."

That month, the Veteran was advised of the decision.  In March 1991, he filed a notice of disagreement.  In September 1991, a statement of the case was issued.  The Veteran did not submit a substantive appeal within a year of the notice of the August 1990 rating or within 60 days of notice of the statement of the case.  The rating decision became final when the appeal was closed by the RO.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015)].  

In May 2010, the Veteran filed a claim for service connection for a mental condition which he characterized as PTSD. 

In May 2011, subsequent to filing a notice of disagreement as to the denial of his claim, the Veteran submitted treatment records from the Vet Center in Salem, Oregon, dated from November 2010 to February 2011.  These records indicate that the Veteran's symptoms were "characteristic of" PTSD.  The records also described in-service incidents which reportedly caused the psychiatric disability.

In VA treatment notes submitted in August 2012, the Veteran discussed an in-service motor vehicle accident in which he hit another car head-on and suffered injuries to his leg. 

In multiple statements to VA submitted in July 2013, the Veteran described the accident in greater detail.  He indicated he experienced anxiety and "nerves" since the accident.  The Veteran also described the in-service murder of a friend, and his belief that he could have prevented the murder, and the constant vivid memory of such. 

In June 2014, the Veteran underwent a VA PTSD examination while incarcerated.  At that time, the examiner noted many PTSD symptoms, but found that the Veteran did not meet the criteria for a PTSD diagnosis, nor did he have any other mood related disorder. 

In July 2014, the Veteran submitted a detailed letter concerning his PTSD claim, as well as an internet article detailing the murder of his friend in 1978.

The Board finds that the evidence received since the August 1990 rating decision is new and material.  Specifically, since that decision was issued-and service connection was denied based on a lack of in-service complaints or treatment for a neurosis or psychosis-evidence has been provided which shows in-service trauma. 

In Shade, the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  The August 1990 rating decision denied service connection for the reasons above.  The newly received evidence, to specifically include the Veteran's statements and the post-service VA and VA Center treatment records, indicate both a possible stressor and the possibility of a PTSD diagnosis.  

As such, the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide an adequate medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claim for service connection. 




ORDER

New and material evidence having been received, the claim of entitlement to service connection for an anxiety disorder is reopened; the appeal is granted to this extent only.


REMAND

The record shows that the Veteran has sought mental health treatment through VA, including through a Vet Center in Salem, Oregon.  VA medical records for the period since 2013; and the Vet Center records in general do not appear in the claims folder.  VA has a duty to obtain them.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992); Dunn v. West, 11 Vet. App. 462 (1998).

In addition, the record indicates that the Veteran was treated for mental health concerns while incarcerated at the Oregon State Correctional Institute.  These records have not yet been obtained. 

Furthermore, an additional VA examination and opinion is warranted.  As noted above, the Veteran underwent a VA examination in June 2014, while incarcerated.  At that time, the examiner found that the Veteran had multiple symptoms of PTSD, but did not meet the diagnostic criteria for such.  In addition, he found that the Veteran did not have any other mood-related disorder.  

As rationale for such findings, the examiner indicated that the Veteran experienced no work, social or other impairment that could be attributed to PTSD symptoms, because he was in prison.  The examiner opined that were the Veteran not incarcerated, his symptoms may significantly impair his work, social, or other areas of functioning.  An opinion is needed as to whether PTSD would be present when the Veteran was not incarcerated.  For cases certified to the Board after August 4, 2014, a diagnosis of PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-5)).  

In addition, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his claimed disorders and, thereafter, all identified treatment records, to include the updated VA treatment records listed above, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from August 2013 to the present; and all records of treatment at the Vet Center in Salem, Oregon. 

2.  Ask the Veteran to authorize the release of any outstanding treatment records from the Oregon State Correctional Institute.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims file.  If requested records cannot be obtained, advise the Veteran of the missing records, the efforts made to obtain the records and any further actions that will be taken with regard to the claim. 

3.  The AOJ should attempt to verify the alleged stressor concerning the death of the Veteran's friend and the Veteran's involvement in a car accident.  Any response should be documented in the claims file. 

4.  After the above development has been completed, afford the Veteran an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

a)  The examiner should identify all of the Veteran's acquired psychiatric disorders that have been present at any time since 2009, even if not shown on the current examination.  These should be treated as current disabilities.

b)  The examiner should specifically indicate whether the Veteran meets the criteria for a diagnosis of PTSD and if so, the examiner must specifically opine whether such disorder is at least as likely as not (a 50 percent or greater degree of probability) related to an in-service stressor.

c)  Further, for each current acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater degree of probability) related to the Veteran's military service, to include as due to the alleged stressors outlined above.

The examiner should provide reasons for these opinions.  The examiner must consider the Veteran's lay statements describing his in-service experiences and the onset and continuity of psychiatric symptomatology. 

3.  If any benefits sought on appeal remains denied, issue a supplemental statement of the case.

Thereafter, the case should be returned to the Board, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


